Case: 11-11106    Date Filed: 08/15/2012   Page: 1 of 7

                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                          ________________________

                                No. 11-11106
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:10-cr-60165-JIC-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

ARRON ADAMS,

                                                             Defendant-Appellant.

                         __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                               (August 15, 2012)

Before DUBINA, Chief Judge, WILSON and FAY, Circuit Judges.

PER CURIAM:

      Appellant Arron Adams appeals his convictions and 180-month total

sentence for bank robbery, in violation of 18 U.S.C. § 2113(a), and conspiracy to
              Case: 11-11106     Date Filed: 08/15/2012   Page: 2 of 7

commit bank robbery, in violation of 18 U.S.C. § 371. Adams raises two

arguments on appeal.

                               I. Suppression Motion

      Adams first argues that the district court erred in denying an evidentiary

hearing on his second motion to suppress evidence because the motion raised a

meritorious issue that required factual determinations, and the evidence was an

essential part of the prosecution’s case. Although he filed his second motion after

the court’s deadline, he contends that he established good cause to excuse the

delay because his substitute counsel had only recently taken over his

representation, and the attorney had tried to extend the court’s motion deadline

before filing an out-of-time motion. In the alternative, Adams asserts that the

motion was not a new motion, but an addendum to his first timely motion, and

both motions sought the same relief—exclusion of evidence pursuant to Federal

Rule of Evidence 404(b).

      We review the district court’s failure to grant an evidentiary hearing on a

motion to suppress for an abuse of discretion. United States v. Cooper, 203 F.3d
1279, 1285 (11th Cir. 2000). Pursuant to the Federal Rules of Criminal Procedure,

a motion to suppress must be brought prior to trial. Fed.R.Crim.P. 12(b)(3)(C).

The court may set a deadline for the parties to make pretrial motions, and failure to

                                          2
              Case: 11-11106    Date Filed: 08/15/2012   Page: 3 of 7

bring a motion to suppress prior to the court’s deadline, absent good cause shown,

constitutes waiver. Fed.R.Crim.P. 12(c), (e).

      We conclude from the record here that the district court did not abuse its

discretion by denying Adams’s second motion to suppress without holding an

evidentiary hearing because the motion was untimely. The court’s deadline to file

the motion was November 1, 2009, and Adams did not file his second motion to

suppress, which raised a Fourth Amendment challenge, until November 12, 2009,

11 days after the court’s deadline expired. Although the second motion to suppress

was labeled as an addendum to the first, timely filed motion, the motion was a

separate motion that raised new legal issues.

      Moreover, Adams failed to establish good cause for filing the second

motion to suppress after the court’s deadline. Although Adams had recently

acquired new counsel, counsel was present at a September 22, 2009, hearing,

during which the parties discussed the proposed Rule 404(b) evidence, and

counsel filed Adams’s first motion to suppress that evidence on November 1,

2009, within the deadline. See United States v. Taylor, 792 F.2d 1019, 1025 (11th

Cir. 1986) (holding that defense counsel’s appearance three weeks before trial did

not explain failure to timely raise a motion to suppress because three weeks was

sufficient to examine the documents, it was unlikely that counsel had “stepped in

                                         3
                Case: 11-11106   Date Filed: 08/15/2012    Page: 4 of 7

without learning anything about the case from [the defendant’s] first attorney,”

and counsel announced he was ready for trial). From the time that Adams’s new

counsel became involved in the case, he had more than four weeks to file a motion

to suppress based on the Fourth Amendment and that is sufficient time for counsel

to file such a motion. Also, counsel provided no explanation for why he could not

have raised the Fourth Amendment challenge in his first, timely filed motion.

                           II. Substantive Reasonableness

      Adams next argues that his 180-month sentence was substantively

unreasonable, because the district court’s justification in support of an upward

variance was not sufficiently compelling. The court never explained how a

sentence of 10 years failed to satisfy the 18 U.S.C. § 3553(a) factors, but a 15-year

sentence did.

      We review all sentences, whether inside or outside of the guideline range,

for reasonableness under a deferential abuse-of-discretion standard. United States

v. Sanchez, 586 F.3d 918, 935 (11th Cir. 2009). If the district court determines that

a sentence outside of the guideline range is appropriate, “it must consider the

extent of the deviation and ensure that the justification is sufficiently compelling

to support the degree of the variance.” United States v. Williams, 526 F.3d 1312,

1322 (11th Cir. 2008) (internal quotation marks omitted). We will vacate such a

                                          4
               Case: 11-11106    Date Filed: 08/15/2012    Page: 5 of 7

sentence “only if we are left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Shaw, 560 F.3d 1230, 1238 (11th Cir.

2009) (internal quotation marks omitted).

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

In imposing a particular sentence, the court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

at § 3553(a)(1), (3)-(7).

      We examine whether the sentence was substantively reasonable in light of

the totality of the circumstances. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.
586, 597, 169 L. Ed. 2d 445 (2007). “The party challenging the sentence bears the

                                           5
              Case: 11-11106     Date Filed: 08/15/2012   Page: 6 of 7

burden to show it is unreasonable in light of the record and the § 3553(a) factors.”

United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.), cert. denied, 131 S. Ct.
674 (2010). A sentence imposed well below the statutory maximum penalty is an

indicator of a reasonable sentence. See United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008) (determining that a sentence well below the statutory

maximum was substantively reasonable).

      We conclude that Adams’s sentence is substantively reasonable in light of

the record and the § 3553(a) factors. His 180-month (15 year) total sentence was

well below the statutory maximum of 20 years for each count of bank robbery,

indicating that it was a reasonable sentence. See Gonzalez, 550 F.3d at 1324.

Moreover, the sentence met the goals encompassed within § 3553(a), and the

record supported the sentencing court’s factual determinations in weighing those

factors. The court found that Adams was guilty and had lied on the stand, and this

finding was supported by the testimony of witnesses, who identified Adams as the

robber. It noted that Adams had robbed the same bank three times within a period

of months, which was traumatic for the bank employees and created a lingering

fear for them. It further stated that a sentence of 40 months per robbery was

insufficient to meet the § 3553(a) goals of reflecting the seriousness of the offense,

promoting respect for the law, and providing a just punishment. Because the

                                          6
              Case: 11-11106    Date Filed: 08/15/2012   Page: 7 of 7

sentence reflects a proper balancing of the § 3553(a) factors, the court committed

no clear error of judgment in weighing the factors. Shaw, 560 F.3d at 1238. Thus,

Adams has not met his burden to show that the sentencing court abused its

discretion.

      For the aforementioned reasons, we affirm Adams’s convictions and

sentence.

      AFFIRMED.




                                         7